Citation Nr: 0317112	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  00-24 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
hypertensive heart disease with a history of hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971 and from October 1974 to September 1977.  

A January 1999 RO decision recharacterized the veteran's 
service-connected hypertension as hypertensive cardiovascular 
(heart) disease with a history of hypertension, and denied an 
increase in a 10 percent rating for such condition.  The 
veteran appealed to the Board of Veterans' Appeals (Board), 
seeking an increased rating.  In May 2000, the Board remanded 
the issue to the RO for additional development.  

The case was subsequently returned to the Board.  Beginning 
in May 2002, the Board undertook additional development of 
the evidence in accordance with 38 C.F.R. § 19.9(a)(2) 
(2002).  Although such regulation has since been invalidated 
by court decision (Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003)), the Board 
has proceeded with a decision since it is favorable to the 
veteran.

A June 2003 motion to advance the case on the docket was 
granted by the Board in June 2003.  


FINDINGS OF FACT

The veteran's service-connected hypertensive heart disease 
with a history of hypertension is manifested by dyspnea, 
fatigue, angina, dizziness, or syncope following a workload 
of greater than 5 METs but not greater than 7 METs, some 
evidence of cardiac hypertrophy by echocardiogram, good left 
ventricular function, a left ventricular ejection fraction of 
more than 55 percent, and hypertension with predominant 
diastolic pressure not exceeding 100 and predominant systolic 
pressure not exceeding 160.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for hypertensive heart 
disease with a history of hypertension have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Codes 7007, 7101 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
September 1969 to September 1971 and in the Army from October 
1974 to September 1977.  

In July 1973, the RO granted service connection and a 
noncompensable rating for hypertension.  A June 1996 RO 
decision increased the rating for hypertension to 10 percent.  

VA treatment records dated from May 1996 to June 1998 reflect 
that the veteran was treated for disorders including 
hypertension and heart problems.  A May 1996 treatment entry 
noted that the veteran had a history of hypertension and 
arteriosclerotic heart disease as did a September 1997 entry.  
An April 1998 entry reported a history which included 
hypertension and related a blood pressure reading of 132/84.  

Private treatment records dated from April 1996 to October 
1998 show that the veteran continued to receive treatment for 
disorders including cardiovascular disorders.  A July 1998 
private treatment report from I. L. Slavich, III, M.D.,  
noted that the veteran's blood pressure was 124/90 and that 
his heart had a regular rhythm with an S4 gallop, 1-2/6 
systolic murmur, left sternal border.  The point of maximal 
impulse was at the fifth intercostal space at the 
midclavicular line.  The impression included hypertensive 
cardiovascular disease.  An August 1998 treatment entry from 
Dr. Slavich related a blood pressure reading of 142/90 and a 
September 1998 entry noted that the veteran had known 
hypertensive cardiovascular disease.  A September 1998 report 
of a Persantine SPECT Thallium test from Lanier Memorial 
Hospital related a final impression of findings consistent 
with subtle amount infroposterior wall myocardial ischemia.  

In October 1998, the veteran submitted his current claim for 
an increased rating for hypertension.  He indicated that his 
claim included hypertension with cardiovascular 
complications.  

A January 1999 RO decision recharacterized the veteran's 
service-connected hypertension as hypertensive cardiovascular 
(heart) disease with a history of hypertension, and a 10 
percent rating was continued.  

Private treatment records dated from November 1998 to July 
1999 show treatment for disorders including hypertension and 
heart disorders.  Multiple blood pressure readings were 
reported.  A December 1998 treatment entry from Dr. Slavich 
noted a blood pressure reading of 120/98 and a January 1999 
report noted a blood pressure reading of 162/84.  A January 
1999 report of an echocardiogram related an impression of 
hypertensive cardiovascular disease; normal systolic function 
and abnormal diastolic hypocompliance; and mild mitral 
insufficiency.  A March 1999 consultant's report from George 
H. Lanier Memorial Hospital indicated that the veteran was 
evaluated for chest pain.  It was noted that examination of 
the veteran's heart showed regular rate and rhythm, S1, S2, 
normal physiologic.  The report also stated that there was an 
S4, but not an S3.  The impression was immediate to high 
probability of coronary artery disease with positive chest 
pain and positive Thallium test.  A March 1999 report of a 
cardiac catheterization from such facility related an 
impression of near normal coronary artery anatomy.  

The veteran underwent a VA cardiovascular examination in July 
1999.  It was reported that his claims file was reviewed.  
The examiner noted that regarding the veteran's Thallium 
scan, he had hypertensive cardiovascular disease diagnosed by 
a private physician.  The examiner stated that there were no 
heart attacks, no pericarditis, no coronary artery disease 
surgery, no angioplasty, and no hypothyroid condition.  The 
examiner indicated that on examination, the veteran's cardiac 
sounds were well heard and that there was no evidence of 
cardiomegaly and no evidence of cyanosis.  It was noted that 
there was just exertional type mild shortness of breath, but 
that the veteran was normal in the sitting position.  The 
diagnosis was hypertensive cardiovascular disease with subtle 
inferior wall ischemic changes on the Thallium stress 
testing.  The examiner stated that, in his opinion, he would 
classify the veteran's MET level in the range of 5.  The 
examiner commented that such was mainly because of shortness 
of breath when the veteran walked and fatigue, but no syncope 
or electrocardiogram changes.  

Private treatment records dated from August 1999 to February 
2000 show continued treatment as well as multiple blood 
pressure readings.  An October 1999 entry from Dr. Slavich 
noted a blood pressure reading of 140/90 and a December 1999 
entry reported a blood pressure reading of 150/90.  A January 
2000 statement from Dr. Slavich indicated that the veteran 
was taking Diovan for essential hypertension and benign 
hypertensive heart disease.  It was reported that the veteran 
would remain on Diovan if his blood pressure continued to 
stay under adequate control.  

At a February 2000 Board videoconference hearing, the veteran 
testified that he would be tired and weak to the point that 
he would have to sit down.  He stated that his high blood 
pressure caused him to have headaches.  The veteran reported 
that he had chest pains quite frequently.  He noted that his 
medication was not controlling his blood pressure.  The 
veteran further indicated that his medication had been 
changed three times in the past year and that the dosage had 
been increased.  

Private treatment records dated from March 2000 to January 
2001 show that the veteran continued to receive treatment for 
several disorders.  March 2000 and April 2000 entries from 
Dr. Slavich noted blood pressure readings of 160/102 and 
158/96, respectively.  A December 2000 statement from Dr. 
Slavich reported that the veteran had been diagnosed with 
disorders including benign hypertensive heart disease, 
peripheral vascular disease, and mitral valve disorders.  

The veteran underwent a VA cardiovascular examination in 
January 2001.  He reported a history of occasional chest 
pains which he described as tightness.  He indicated that 
such usually began after a coughing spell and was associated 
with headaches.  He denied any edema, paroxysmal nocturnal 
dyspnea, and history of syncope.  He said he did have some 
blanking out spells where he would just stare at things and 
was not responsive, but that he had no syncope.  Current 
examination showed blood pressure was 140/70 lying down and 
123/83 sitting.  Pulse was 77 and it did not change with 
change of position.  He had no jugular venous distention and 
his chest examination showed good air entry without any added 
sounds.  The examiner noted that the cardiovascular 
examination showed normal heart sounds with no S3 gallop, but 
there was a S4 gallop.  There were no murmurs and no edema.  
Distal pulses were palpable bilaterally and that there were 
no carotid bruits.  An electrocardiogram showed normal sinus 
rhythm with normal intervals and was essentially within 
normal limits.  It was noted that an echocardiogram which was 
performed at an outside hospital showed a normal ejection 
fraction, and that an echocardiogram done in January 2001 
showed normal left ventricle function with concenteric left 
ventricle hypertrophy and mild dilation of the aortic root.  
As to a diagnosis, it was indicated that the veteran had 
longstanding hypertension with evidence of hypertensive heart 
disease on echocardiogram, but without any left ventricle 
dysfunction.  The examiner noted that the veteran had no 
documented coronary artery disease and that he was limited in 
terms of his physical activities because of his back and knee 
problems and not due to his cardiac problems.  

VA records dated from July 2001 to September 2001 refer to 
continued treatment.  A September 2001 VA hospital discharge 
summary noted that the veteran was admitted for back pain.  
The blood pressure reading was 151/92.  As to the heart, it 
was noted that S1 and S2 were normal and that there was no S3 
or gallop and no murmur.  The diagnoses included hypertension 
and coronary artery disease. 

Private treatment records dated from February 2001 to 
November 2001 reflect that the veteran was treated for 
several disorders.  August 2001 entries noted blood pressure 
readings of 165/98 and 135/78.  An August 2001 statement from 
A. Vester, M.D., reported that the veteran had multiple 
medical problems which included hypertension and coronary 
artery disease.  

At a December 2001 Board videoconference hearing, the veteran 
testified that he had a twenty to thirty percent blockage in 
his heart.  He stated that he had trouble breathing and that 
he had a machine that would help him breathe at night.  He 
also indicated that he would get tired easily and that he had 
problems with dizziness.  He stated that he was taking 
medications.  The veteran's wife testified in support of his 
claim.  

Private treatment records dated from December 2001 to January 
2002 show continued treatment.  A December 2001 history and 
physical report form Lanier Health Services noted that the 
veteran was admitted with some shortness of breath over the 
previous few weeks associated with bilateral swelling of the 
lower extremities and elevated blood pressure.  The report 
indicated a blood pressure reading of 180/100.  It was noted 
that the heart had regular rhythm with a 1-2/6 systolic 
murmur along the left sternal border radiating upward and a 
prominent S3 gallop at the apex.  The point of maximal 
impulse was at the 5th intercostals space at the 
midclavicular line.  No diastolic or right-sided murmurs were 
heard.  The impression was hypertensive cardiomyopathy and 
uncontrolled hypertension.  A December 2001 report of a 
cardiac stress test noted that the veteran's blood pressure 
was still elevated at 160/120 and that his heart had regular 
rhythm with an I/VI systolic murmur along the left sternal 
border and a prominent S3 gallop.  As to final comments, it 
was noted that the cardiolite stress test was electrically 
negative for ischemic heart disease, that there was rare 
premature ventricular contractions, that the hypertensive 
response to exercise was symptom limited, and that, as to 
capacity, the METs were barely New York Class I on the 
symptom-limited test.  A December 2001 report of an 
echocardiogram noted that there was a hypertrophic left 
ventricle with abnormal diastolic filling, that there was 
mild mitral insufficiency, and that there was preserved 
ejection fraction.  A January 2002 discharge summary facility 
noted that the veteran's symptoms began to resolve over the 
hospital course and that he was subsequently discharged after 
a catheterization with a normal blood pressure of 98/56.  

The veteran underwent a VA cardiovascular examination in 
October 2002.  It was noted that the claims file was 
reviewed.  The veteran reported that he would have chest pain 
once in two days that would last for five to ten seconds.  He 
stated that he would sweat when he had the chest pains.  It 
was noted that the veteran reported that he was admitted in 
January 2002 and July 2002 with chest pain.  The veteran 
indicated that he would have swelling of the feet and legs.  
He said that on a cardiac catheterization in January 2002, he 
was told that there was some blockage, but that he did not 
need surgery.  He was noted to be a number of medications.  
He reported that he could walk with a cane for thirty feet 
without chest pains, but that he could not walk for long.  He 
indicated that he last worked in 1993.  The veteran stated 
that his physician told him not to lift or reach out and not 
to sit or stand for a long time.  The examiner reported that 
the veteran's blood pressure was 132/74 on the first reading, 
122/72 on the second reading, and 127/74 on the third 
reading.  The heart had S1 and S2, with no murmurs.  The 
examiner indicated, as to evidence of congestive heart 
failure, that the lungs were clear and that he had swelling 
of the feet and ankles, worse on the left.  The examiner 
indicated that the estimated MET level was 6.  The examiner 
noted that the veteran had a normal heart with clear lungs.  
It was reported that an electrocardiogram showed sinus 
bradycardia and that a cardiac catheterization performed in 
January 2002 showed right coronary artery narrowing of 20 to 
30 percent.  The examiner stated that left ventriculography 
showed left ventricle function to be good and left 
ventricular fraction of more than 55 percent.  The diagnoses 
included arteriosclerotic hypertensive cardiovascular 
disease.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  VA examinations have been provided, 
and necessary identified medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A 10 percent rating is warranted for hypertensive heart 
disease when a workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or continuous medication is required.  
A 30 percent rating is required when a workload of greater 
than 5 METs but not greater than 7 METs, results in dyspnea, 
fatigue, angina, dizziness, or syncope; or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is required 
when there is more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7007.  

A 10 percent rating is warranted for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
where diastolic pressure is predominantly 100 or more, or 
systolic pressure is predominantly 160 or more, or where the 
an individual has a history of diastolic pressure 
predominantly 100 or more and requires continuous medication 
for control.  A 20 percent rating requires diastolic pressure 
predominantly 110 or more, or systolic pressure is 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressure predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  

The most recent October 2002 VA cardiovascular examination 
noted that the veteran reported that he would have chest pain 
once in two days for five to ten seconds.  He reported that 
he could walk with a cane for thirty feet without chest 
pains, but that he could not walk long.  The examiner 
indicated that the lungs were clear.  He had swelling of the 
feet and ankles.  The examiner indicated that the estimated 
METs level was 6.  The examiner reported that an 
electrocardiogram showed sinus bradycardia and that a cardiac 
catheterization performed in January 2002 showed right 
coronary artery narrowing of 20 to 30 percent.  It was noted 
that left ventriculography showed left ventricular function 
to be good and left ventricular fraction of more than 55 
percent.  The diagnoses included arteriosclerotic 
hypertensive heart disease.  

Additionally, the Board notes that a December 2001 report of 
an echocardiogram from Lanier Health Services noted that 
there was a hypertrophic left ventricle with abnormal 
diastolic filling, that there was mild mitral insufficiency, 
and that there was a preserved ejection fraction.  Further, a 
January 2001 VA cardiovascular examination noted that an 
electrocardiogram showed normal sinus rhythm with normal 
intervals and was considered to be mostly within normal 
limits.  The examiner indicated that a January 2001 
echocardiogram showed normal left ventricle function with 
concenteric left ventricle hypertrophy and mild dilation of 
the aortic root.  The examiner commented that the veteran had 
no documented coronary artery disease and that he was limited 
in terms of his physical activities because of his back and 
knee problems and not due to his cardiac problems.

Upon consideration of the evidence, the Board notes that the 
most recent October 2002 VA examination showed an estimated 
METs level of 6 associated with the heart condition.  
Additionally, there is evidence, as noted above, of cardiac 
hypertrophy or dilation by echocardiograms.  Bearing in mind 
the benefit-of-the-doubt rule, the Board finds that there are 
sufficient signs and symptoms of the veteran's cardiovascular 
disorder to satisfy the 30 percent criteria of Code 7007, and 
thus an increased rating of 30 percent is warranted.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

The requirements for a 60 percent rating under Code 7007 are 
clearly not shown.  Specifically, there is no evidence an 
episode of acute congestive heart failure in the past year or 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent.  Additionally, a workload of 3 METs but not 
greater than 5 METs has not been indicated to result in 
dyspnea, fatigue, angina, dizziness, or syncope.  As to Code 
7101, the evidence fails to indicate diastolic blood pressure 
readings of predominantly 120 or more as required for an 
increased (40 percent) rating.  The recent evidence, 
including the October 2002 examination, shows predominant 
readings which do not exceed the requirements of a 10 percent 
rating under this code.  

In sum, the Board finds that an increased rating of 30 
percent is warranted for the veteran's service-connected 
hypertensive heart disease with a history of hypertension.  


ORDER

An increased rating of 30 percent for hypertensive heart 
disease with a history of hypertension is granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

